Citation Nr: 1759049	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 10 percent for a cervical strain prior to September 28, 2010.

2. Entitlement to an increased initial evaluation in excess of 20 percent for a cervical strain from September 28, 2010 forward.

3. Entitlement to an initial compensable evaluation for facial scars of the head and scalp.

4. Entitlement to an initial compensable evaluation for headaches, as residuals of a head injury.

5. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1964 to February1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the course of the appeal the RO granted an additional increased rating of 20 percent for the Veteran's service-connected cervical strain, effective from September 28, 2010 forward. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased initial evaluation for his service-connected cervical strain, facial scars and headaches. In addition, the Veteran contends service connection for right ear hearing loss is warranted. The Board finds a remand is warranted for additional development. 

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the September 2017 hearing before the undersigned, the Veteran testified that he had a follow-up appointment at VA in several days as to his neck and ongoing headaches. VA treatment records have been associated with the claims file from February 2011 through April 2017. The Veteran however, testified that he has continued to undergo treatment at VA in recent months for the issues on appeal. On remand, appropriate attempts should be made to locate and obtain any outstanding VA treatment records.  The Board will defer adjudication of the claims for compensable ratings for headaches and facial scars pending a review of the recent VA treatment records.  

Cervical strain

Next, the Veteran testified at the September 2017 hearing that his neck pain has worsened since his most recent VA examination. A VA examination was most recently administered in February 2017. The Veteran indicated that since this VA examination he has experienced increasing difficulty completing daily household chores due to his neck pain. The Veteran also reported increased pain and difficulty driving as moving his head from side to side has become more difficult and painful in recent months. Additionally, the Veteran reported his neck pain results in him having to lay in bed and rest. In light of the Veteran's testimony regarding a worsening of his neck disability, the Boards finds that a current VA examination is warranted. 

Right ear hearing loss

In the September 2017 hearing before the undersigned, the Veteran testified that his right ear hearing has worsened since his most recent VA examination. A VA audiology examination was most recently administered in June 2015. The Veteran indicated that since this VA examination his right ear hearing has worsened and is now worse than his left ear. The Veteran reported difficulty hearing emergency vehicles while driving, and often is unable to hear when family members enter his home. In light of the Veteran's testimony regarding a worsening of his right ear hearing, the Board finds that a current VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records; specifically from April 2017 forward. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Then after performing the directive above, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical strain. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the cervical spine disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

Review of the entire claims file is required; however attention is invited to the Veteran's reports of increased pain and difficulty completing household chores and driving. See September 2017 video conference hearing testimony.

3. Then, after performing the directive in number 1, schedule the Veteran for a VA audiology examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right ear hearing loss. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a right ear hearing loss for VA purposes?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss is related to service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Hazardous noise exposure in-service should be conceded. The examiner should address the in-service threshold shifts in hearing, from the January 1964 audiogram at entrance to the November 1965 audiogram at separation. Additionally, the examiner's attention is invited to the Veteran's September 2017 testimony that his right ear hearing has worsened recently, and he has difficulty hearing emergency vehicles while driving, and hearing when family members enter his house. See September 2017 video conference hearing transcript. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




